Exhibit 10.3

THIRD AMENDMENT TO AGREEMENT OF SALE

THIS THIRD AMENDMENT TO AGREEMENT OF SALE (this “Amendment”) is dated as of
July 7, 2014 by and between TOWN SPORTS INTERNATIONAL, LLC, a New York limited
liability company (“Seller”), and MONTY TWO EAST 86TH STREET ASSOCIATES LLC, a
Delaware limited liability company (“Purchaser”).

W I T N E S S E T H:

WHEREAS, pursuant to the terms of that certain Agreement of Sale dated as of
December 23, 2013 (the “Original Agreement of Sale”), as amended by that certain
First Amendment to Agreement of Sale dated as of March 26, 2014 (the “First
Amendment”) and as further amended by that certain Second Amendment to Agreement
of Sale dated as of April 11, 2014 (the “Second Amendment”; the Original
Agreement of Sale, as amended by the First Amendment and the Second Amendment,
collectively, the “Agreement of Sale”), between Seller and Purchaser, Seller
agreed to sell to Purchaser, and Purchaser agreed to purchase from Seller, the
real property and improvements thereon located at 151-155 East 86th Street, New
York, New York, and Seller’s right, title and interest in and to certain other
property comprising the Property (as such term is defined in the Agreement of
Sale), all as more particularly described in the Agreement of Sale;

WHEREAS, pursuant to the First Amendment, Purchaser and Seller extended the
Closing Date from 10:00 am (Eastern Daylight Time) on March 31, 2014 to 10:00 am
(Eastern Daylight Time) on April 11, 2014 and made certain other modifications
to the Agreement of Sale;

WHEREAS, pursuant to the Second Amendment, Purchaser and Seller further extended
the Closing Date from 10:00 am (Eastern Daylight Time) on April 11, 2014 to
10:00 am (Eastern Daylight Time) on July 14, 2014 and made certain other
modifications to the Agreement of Sale; and

WHEREAS, Purchaser and Seller desire to further extend the Closing Date and make
certain other modifications to the Agreement of Sale, all in accordance with and
subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree to amend
the Agreement of Sale as follows:

1. Capitalized Terms. Capitalized terms used but not otherwise defined herein
shall have the respective meanings ascribed to such terms in the Agreement of
Sale.



--------------------------------------------------------------------------------

2. Extension of Closing Date. Subject to the terms and conditions set forth in
Paragraph 3 below, the Closing Date is hereby extended from 10:00 am (Eastern
Daylight Time) on July 14, 2014 to 10:00 am (Eastern Daylight Time) on
September 11, 2014, TIME BEING OF THE ESSENCE.

3. Additional Deposit. In consideration of Seller’s agreement to extend the
Closing Date pursuant to Paragraph 2 above:

(a) On or before July 7, 2014, Purchaser shall deposit in escrow with Escrow
Agent the additional sum of Ten Million and 00/100 ($10,000,000.00) Dollars
(such sum, together with all interest earned thereon, the “Second Additional
Deposit”), which shall be maintained by Escrow Agent in an interest bearing
account pursuant to the provisions of Paragraph 19 of the Agreement of Sale.

(b) From and after the date hereof: (i) all references in the Agreement of Sale
to the “Closing Date” shall be deemed to refer to 10:00 am (Eastern Daylight
Time) on September 11, 2014; and (ii) all references in the Agreement of Sale to
the “Deposit” shall be deemed to include the Deposit (as such term is defined in
the Original Agreement of Sale), the Additional Deposit (as such term is defined
in the Second Amendment) and the Second Additional Deposit, subject to payment
of same by Purchaser (it being understood and agreed that, upon the delivery by
Purchaser of the Second Additional Deposit pursuant to Paragraph 3(a) above, the
aggregate amount of the “Deposit” made by Purchaser under the Agreement of Sale
will be $20,000,000.00).

(c) Simultaneously with the execution of this Amendment, Escrow Agent shall
release from escrow and disburse to Seller an additional portion of the Deposit
in the sum of Five Million and 00/100 ($5,000,000.00) Dollars (“Third Released
Amount”) (it being understood and agreed that: (i) upon the release by Escrow
Agent of the Third Released Amount pursuant to this Paragraph 3(c), the
aggregate amount of the Deposit released to Seller under the Agreement of Sale
will be Ten Million and 00/100 ($10,000,000.00) Dollars; and (ii) the Initial
Released Amount (as such term is defined in the Second Amendment), the
Additional Released Amount (as such term is defined in the Second Amendment) and
the Third Released Amount constitute a portion of the Deposit made under the
Agreement of Sale, as modified hereby, and shall be credited against the
Purchase Price at Closing). If the Agreement of Sale is terminated by reason of
Seller’s default thereunder, then the Initial Released Amount, the Additional
Released Amount and the Third Released Amount shall, promptly upon such
termination, be refunded by Seller to Purchaser or such other party as Purchaser
may designate in writing.

4. Purchase Price. In consideration of Seller’s agreement (as set forth in
Paragraph 5 below) to change the Early Termination Date (as such term is defined
in the Initial Lease) from (x) any date which occurs after the expiration of the
second (2nd) Lease Year (as such term is defined in the Initial Lease) to
(y) any date which occurs after the expiration of the eighteenth (18th) month
anniversary of the Commencement Date (as such term is defined in the Initial
Lease), effective as of the date of this Amendment, the purchase price for the
Property shall hereby be increased from Eighty-Two Million and 00/100
($82,000,000.00) Dollars to Eighty- Five Million Five Hundred Thousand and
00/100 ($85,500,000.00) Dollars. From and after the date of this Amendment, all
references in the Agreement of Sale to the “Purchase Price” shall be deemed to
refer to the sum of Eighty-Five Million Five Hundred Thousand and 00/100
($85,500,000.00) Dollars.



--------------------------------------------------------------------------------

5. Initial Lease. In consideration of the increased Purchase Price set forth in
Paragraph 4 above, if Purchaser, as landlord under the Initial Lease, terminates
the Initial Lease pursuant to the terms and conditions set forth in Article 34
thereof, such termination shall be effective as of any date which occurs after
the expiration of the eighteenth (18th) month anniversary of the Commencement
Date (as such term is defined in the Initial Lease) by giving Club Tenant at
least one hundred twenty (120) days’ prior notice of such termination. Seller
and Purchaser agree that Article 34 in the form of Initial Lease to be executed
by the parties at the Closing shall be revised in accordance with the provisions
of this Paragraph 5. In addition, Seller and Purchaser agree to modify the
Initial Lease and New Club Lease (as such term is defined in the Initial Lease)
as follows: (i) Section 34.4 of the Initial Lease shall be revised by deleting
“2,040 days” and substituting in its place and stead “1,860 days”; provided,
however, that such one thousand eight hundred sixty (1,860) day period shall be
increased by one (1) day for each day after the eighteenth (18th) month
anniversary of the Commencement Date until the Early Termination Date occurs,
provided further that such one thousand eight hundred sixty (1,860) day period
shall not be increased to an amount greater than two thousand forty
(2,040) days; (ii) Section 34.6 of the Initial Lease shall be revised by
deleting “one hundred eighty (180) days” and substituting in its place and stead
“one hundred twenty (120) days”; and (iii) Section 2.6 of the New Club Lease
shall be revised by deleting “two thousand forty (2,040) days” and substituting
in its place and stead “one thousand eight hundred sixty (1,860) days”;
provided, however, that such one thousand eight hundred sixty (1,860) day period
shall be increased by one (1) day for each day after the eighteenth (18th) month
anniversary of the Commencement Date under the Initial Lease until the Early
Termination Date under the Initial Lease occurs, provided further that such one
thousand eight hundred sixty (1,860) day period shall not be increased to an
amount greater than two thousand forty (2,040) days.”

6. Miscellaneous.

(a) As modified herein, all of the terms and provisions of the Agreement of Sale
remain in full force and effect, and, as modified hereby, all of the terms and
provisions of the Agreement of Sale are hereby ratified and confirmed in all
respects. In the event of any inconsistencies or conflicts between the terms and
provisions of this Amendment and the terms and provisions of the Agreement of
Sale as originally executed, the terms and provisions of this Amendment shall
govern.

(b) This Amendment and the rights and obligations of the parties hereunder shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.

(c) The Agreement of Sale, as amended hereby, contains the entire understanding
of Purchaser and Seller with respect to the matters addressed herein, merging
and superseding all prior oral and written communications.

(d) This Amendment cannot be changed in any manner except by a written agreement
executed by Purchaser and Seller.



--------------------------------------------------------------------------------

(e) This Amendment may be executed in any one or more counterparts, delivery of
which may be by facsimile transmission or electronic mail, each of which shall
be an original and all of which when taken together shall constitute one and the
same instrument. A facsimile or scanned, emailed image shall have the same legal
effect as an original signature.

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.

 

SELLER: TOWN SPORTS INTERNATIONAL, LLC By:  

/S/ DAVID KASTIN

  Name:   DAVID KASTIN   Title:   SVP PURCHASER: MONTY TWO EAST 86TH STREET
ASSOCIATES LLC By:  

/s/ Roy Stillman

  Name:   Roy Stillman   Title:   Member

The undersigned has executed this Amendment solely to confirm its agreement to:
(a) hold the Deposit in escrow in accordance with the provisions of the
Agreement of Sale, as amended by this Amendment; and (b) comply with the
provisions of the Agreement of Sale, as amended by this Amendment, applicable to
the Deposit and Escrow Agent.

 

ESCROW AGENT: FIDELITY NATIONAL TITLE INSURANCE COMPANY By:  

/S/ LAWRENCE M. HOLMES

  Name:   LAWRENCE M. HOLMES   Title:   VP & SR. COUNSEL

[Signature Page to Third Amendment to Agreement of Sale]